Title: To George Washington from David Stuart, 18 April 1792
From: Stuart, David
To: Washington, George

 

Dear Sir,
Hope Park [Fairfax County, Va.] 18th April 1792

Your favor of the 8th instant, I recieved during our meeting at G:etown last week: but the affairs of the Fœderal City, and Potomac Company made it so busy a week, that I had really no leasure before now, to answer it. I shall allways think myself highly honored by your friendly observations, and endeavour to profit from them—Perhaps, we may have carried our caution too far, in thinking it necessary to obtain your sanction to the contract for a bridge over Rock creek. But, we were not singular in the doubts we entertained, respecting our right to dispose of the money entrusted to us, to any purposes without the limits of the City. Several of the Proprietors suggested the same to us; and it is probable, if it was not known, that you had been consulted on the subject, you would have recieved a regular complaint respecting our conduct—It is certain, that even now, those whose interests lie towards the Eastern branch are much dissatisfyed with the marked preference shewn to G:etown, by the bridge & causeway. We have allways, before we entered into any contracts, made it a point to consult those who were well acquainted with the business; for which we were about to contract. In considering the costs of the bridge, you must observe, that the Undertaker is subject to frequent interruptions in the prosecution of his work, from high & unusual tides—to even great risque of having his work injured, before he is properly prepared against accidents—The notice was however shorter, than could have been wished. But still, Mr Herbaugh was not without two active competitors, who were anxious to have undertaken the bridge, but were discouraged by the low estimate he sent in as it appeared to them.
Inclosed is a copy of Major L’Enfant’s letter to us, declining our offers. The only application yet made to us, for the office of Superintendant, has been, by Mr Clarke of Annapolis—His terms were ten pr Cent on the expenditures—We declined his offer without entering into any explanation with him, concerning such extraordinary wages. Will it not be best, to wait till the plans of the buildings are exhibited, before we make any engagement with anyone? Mr Blodget appeared to me from my short acquaintance with him last Fall, to be an ingenious sensible

man. He is I believe a man of taste and observation too, but I think the office of Superintendant requires something more than taste, and a general superficial knowledge of architecture. Mr Blodget cannot I expect pretend to more than this—Whether he is even so far qualified as this, or not, was I will venture to say, no consideration with the Proprietors who recommended him. A great part of these gentlemen have lately speculated much in Purchases of lands in the City—Their situation will not permit them to hold these long in their possession. They bought with the professed intention of selling out in a short time, for a high price, and very fiew of them look so far forward, as the ultimate success of the City, for the establishment of their fortunes. Mr Blodget being celebrated as a great Speculator, and having great acquaintance with this class of people, would answer well their selfish and temporary views—Tho’ he may be very well qualified in every respect, I think this is the only point of view in which those who recommended him, have considered him. My conjecture is much confirmed by an extraordinary confession of Mr Stoddert’s to Mr Carroll & myself—Speaking of L’Enfant’s dismission, he said, his only reason for wishing him to be continued a little longer, was, that he had speculated a good deal in the City, and wished to sell out to advantage—that the high opinion concieved of L’Enfant might enable him to do it—that afterwards, he should have been well enough pleased with his dismission, having never considered him as well fitted for the execution of the business—I think he must have been off his guard, in giving such an explanation of his motives, for wishing to retain L’Enfant. He and his Partners, (tho’ they may not allways appear) may be considered, as the prime movers of every thing which is so far matured, as to reach you. I cannot upon the whole, help thinking, that there are fiew of the Proprietors whose opinions deserve to be noticed; being the chief of them, most intent on such measures which may ensure present gain, without any consideration of their future tendency.
The completion of the navigation of the Potomac, is certainly a most important object. We gave directions at our late meeting, for a very considerable increase of lands. A good part of the canal at the lower Falls is walled, and Coll Gilpin thinks the whole may be done by the last of August. A call of eight pr Cent is made, to enable us to proceed with vigor. Matarials are ordered

to be preparing for the locks. The river between the two falls, as soon as the waters have fallen sufficiently, will be attacked. It is our wish that Smith should visit the James river locks—we have accordingly written to him on the subject, requesting he would—I think a full meeting of the Company in August, would be desirable; when I think it would be well to make another call for money.
At our Election on monday last, for members to the Assembly, Coll Mason was present, and appeared quite transported at your having rejected the Representation bill. He seems now to think, every thing will go on well; and prophecies the happiest effects from this salutary check—It gives equal satisfaction to all I have yet heard mention it. I am Dr Sir, with the greatest respect Your Affectionate Servt

Dd Stuart.

